OPINION AND ORDER

Applicant, James Blake Hornal, was admitted to the practice of law in the Commonwealth of Kentucky on October 17, 2003. His bar roster address is 351 Crest-lake Way, Bowling Green, Kentucky 42104. Hornal was suspended for non-payment of KB A dues for the July 1, 2008-June 30, 2009 fiscal year by Supreme Court Order dated December 10, 2008. Hornal had no disciplinary investigations, complaints or charges pending against him at the time of or during suspension, and there are no claims against him in the Client Security Fund.
Hornal’s completed Application for Restoration, pursuant to SCR 3.500(1), was filed on May 29, 2009, less than five years after his original suspension date. The required fees and dues have been paid in full. Hornal is compliant with his continuing legal education requirements through June 30, 2009, but will have to complete the 2009-2010 CLE year requirement and be recertified prior to being restored to membership.
The Board of Governors, at its June 9, 2009 meeting, considered the application of Hornal to be restored to the practice of law. The vote was seventeen for restoration, none against restoration, with a recommendation to approve restoring Hornal to the practice of law.
We adopt the recommendation of the Board of Governors and order that James Blake Hornal be, and is hereby restored to the practice of law in this Commonwealth on the following conditions:
1. Applicant shall pay the cost of this proceeding, certified by the Interim Executive Director to be $193.89 (SCR 3.500(5));
2. Applicant shall pay dues owing, if any, to the KBA during the time the application has been pending (SCR 3.040); and
3. CLE for the year 2009-2010 must be completed before Applicant’s status as a member is restored (SCR 3.675).
All sitting. All concur.
ENTERED: August 27, 2009.
/s/ John D. Minton Jr. Chief Justice